     Case 1:18-cv-04033-ER Document 64 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIAS WEXLER, ZERO INTERNATIONAL
REALTY CO., INC., ZERO OHIO, LLC, ZERO
REALTY NC, LLC, 391 CONCORD AVENUE,
INC, ZERO AMERICA LATINA, LTD., ZERO
ASIA PACIFIC, LTD., and ZERO EAST, LTD.,             ORDER

                                Plaintiffs,      16 Civ. 2252 (ER)

                  - against -

ALLEGION (UK) LIMITED, ALLEGION PLC,
and SCHLAGE LOCK COMPANY LLC,

                                Defendants.


SCHLAGE LOCK COMPANY, LLC,

                        Counterclaimant,

                  - against -

ELIAS WEXLER,

                        Counterclaim
Defendant.


SCHLAGE LOCK COMPANY, LLC,

                                 Plaintiff,
                                                 18 Civ. 4033 (ER)
                  - against -

JACOB WEXLER, and LEGACY
MANUFACTURING LLC,

                                  Defendants.
         Case 1:18-cv-04033-ER Document 64 Filed 08/17/21 Page 2 of 2




Ramos, D.J.:

         On August 25, 2020, the Court denied in part and granted in part motions by the

Plaintiffs and the Legacy Defendants (collectively, the “Wexler Parties”) to compel

Schlage’s response to certain discovery requests, and for a protective order, in the two

related cases captioned above. Doc. 159. 1 On September 8, 2020, the Wexler Parties

moved for reconsideration of certain parts of the Court’s opinion. Doc. 161; Doc. 47 in

No. 18 Civ. 4033. On March 31, 2021, the Court denied the Wexler Parties’ motion.

Doc. 173. The Clerk is therefore respectfully directed to terminate Doc. 47, the motion in

related case No. 18 Civ. 4033.



         It is SO ORDERED.

Dated:      August 17, 2021
            New York, New York
                                                                        _______________________
                                                                         Edgardo Ramos, U.S.D.J.




1
  Unless otherwise noted, all citations to the record are to documents filed on the 16 Civ. 2252 docket. The
corresponding document on the 18 Civ. 4033 docket is Doc. 45.



                                                     2
